                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                     NO. 2:20-CR-00030-D




   UNITED STATES OF AMERICA                                         ORDER

        v.
   STEPHON TREVOR ELLIS




       Pursuant to Federal Rule of Appellate Procedure 42(a), and by motion of the Defendant,

Stephen Trevor Ellis, the Defendant's appeal, filed February 16, 2021, is hereby dismissed.

       It is SO ORDERED this _J.1_ day of February, 2021.




                                     United States District Judge




         Case 2:20-cr-00030-D Document 39 Filed 02/17/21 Page 1 of 1
